Citation Nr: 0502267	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  01-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 1976 
and from June 1991 to November 1991.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1999 rating 
decision by the Winston-Salem, North Carolina Regional Office 
(RO), which denied the veteran's claim of entitlement to 
service connection for PTSD.  The veteran and his wife 
appeared and offered testimony at a hearing before a hearing 
officer at the RO in June 2000.  A transcript of that hearing 
is of record.  

On November 17, 2004, the veteran and his wife appeared and 
offered testimony at a hearing before the undersigned 
Veterans Law Judge (VLJ), sitting at the RO in Winston-Salem, 
North Carolina.  A transcript of that hearing is of record.  
At the hearing, the veteran submitted a medical statement, 
dated in September 2004.  This evidence has not been 
considered by the RO, nor has the veteran waived his right to 
have this new evidence initially considered by RO.  However, 
in view of the Board's allowance of the appeal, the veteran 
will not be prejudiced by the Board's failure to remand the 
case for the RO to initially consider this new evidence. 

In the June 1999 rating decision, the RO also denied service 
connection for liver disease as due to undiagnosed illness, 
stomach ulcers/HB pylori infection as due to undiagnosed 
illness, joint pain as due to undiagnosed illness, memory 
loss/forgetfulness as due to undiagnosed illness, psoriasis, 
major depressive disorder, obsessive compulsive disorder, 
hair thinning as due to undiagnosed illness, 
temporomandibular joint condition with swelling of the 
parotid gland, and GERD as due to undiagnosed illness.  In 
that rating action, the RO also denied the veteran's claim 
for a compensable evaluation for headaches, and a rating in 
excess of 10 percent for asthma.   The veteran's August 1999 
notice of disagreement (NOD) addressed those issues.  A 
statement of the case (SOC), issued in February 2000, 
addressed all thirteen issues.  But in a VA Form 21-4138, 
received in April 2000, the veteran requested a hearing in 
order to present testimony regarding only the PTSD issue.  On 
his February 2001 substantive appeal (VA Form 9), the veteran 
specifically stated that he was only appealing the claim for 
service connection for PTSD.  Consequently, this is the only 
issue currently before the Board.  38 C.F.R. §§ 20.200, 
20.202 (2003).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim for service connection for PTSD.  

2.  The record establishes that the veteran has a diagnosis 
of PTSD.  

3.  There is credible supporting evidence that during service 
the veteran experienced a stressor involving personal 
assault, which medical professionals have identified as the 
cause of his currently diagnosed PTSD.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA).  During 
the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines VA's obligations insofar as properly notifying and 
assisting veterans in developing their claims.  In view of 
the Board's decision to allow the veteran's claim for service 
connection for PTSD, there is no need to discuss VA's 
compliance with the VCAA.  

Factual background.  The records indicate that the veteran 
entered active duty in June 1972.  He was stationed aboard 
the USS Kitty Hawk, beginning in August 1975.  On April 23, 
1976, the veteran was transferred from the Kitty Hawk to the 
Naval Support Activity, on Treasure Island, California; the 
purpose of transfer was reported as "TEMDU for 
separations."  On June 20, 1976, it was reported that the 
veteran was held beyond the normal expiration of active 
obligated service, until final action on the case had been 
completed by the Secretary of the Navy and instructions are 
received from the Chief of Naval Personnel.  

VA medical records, including examination reports, dated from 
April 1977 to July 1993, reflect clinical evaluation and 
treatment for several disabilities.  In April 1993, the 
veteran was referred to a social worker by a psychiatrist for 
counseling in regard to his recent bouts of depression.  
Following a mental status examination, the veteran was 
diagnosed with dysthymia.  

In a statement dated in June 1995, the veteran indicated that 
he was exposed to a life threatening experience.  The veteran 
reported an incident in which he overheard the conversation 
of several sailors near his bunk in the barracks one night; 
he heard that they had committed an armed robbery, were 
hiding the money in a locker in the barrack, and discussed 
shooting him if he woke up.  The veteran indicated that he 
reported the incident the following day, and he was 
immediately transferred.  

VA outpatient treatment reports, dated from September 1994 to 
August 1995, show that the veteran received ongoing clinical 
attention for several disabilities, including a psychiatric 
disorder.  The veteran was seen at the mental hygiene clinic 
in January 1995 for a PTSD evaluation.  The veteran indicated 
that he had several traumatic experiences during his 4 years 
in the Navy and his 21 years in the reserves; however, he 
noted that the most significant event occurred in San Diego 
in the late 1970's.  He recalled being asleep in the 
barracks, when a group of sailors came in and were discussing 
a criminal activity they had been involved in.  He stated 
that a gun was laid down next to his head, and the men 
discussed shooting him if he woke up.  The veteran indicated 
that he was subsequently transferred for his protection.  The 
veteran reported problems with nightmares, depression, 
hypervigilance, insomnia, decreased appetite and occasional 
suicidal ideations.  Following a mental status examination, 
it was noted that the veteran currently met the criteria for 
major depressive disorder and was being evaluated in the PTSD 
clinic.  Subsequent progress notes revealed an assessment of 
PTSD symptoms.  

VA progress notes, dated from August 1995 to December 1997, 
reflect clinical evaluation and treatment for several 
disabilities.  A VA progress note, dated in August 1995, 
indicated that the veteran had a diagnosis of PTSD.  

A clinical psychologist at the Raleigh Vet Center, in a 
statement dated in May 1998, indicated that the veteran had 
been receiving treatment at that facility since January 1996.  
The veteran had participated in individual, conjoint, group, 
and couples group psychotherapy.  The veteran reported 
several significant traumas during his military service; the 
most traumatic event occurred while he was stationed in San 
Diego in the mid 1970's.  The veteran again reported the 
incident of being threatened by the four servicemen who were 
discussing an armed robbery in the barracks, and were 
attempting to hide the items in a locker near his bunk.  The 
psychologist indicated that the veteran had been severely 
impacted both socially and occupationally by his PTSD.  

Of record is a statement from the veteran's wife, dated in 
June 1998, wherein she indicated that she met the veteran in 
June 1975, and has been married to him since September 1976.  
She indicated that the veteran was stationed in San Francisco 
with the Army; and, shortly thereafter, he was transferred to 
Treasure Island Naval Base.  He never told her the real 
reason for the transfer, just that they had sent him to 
Treasure Island until his Medical Review and discharge from 
the Navy was complete.  She described the changes in the 
veteran's behavior following his discharge from military 
service; she reported nightmares, depression, irritability, 
outbursts of anger, and social isolation.  

The veteran was afforded a VA compensation examination in 
November 1998, at which time he reported that his parents 
were verbally, physically, and emotionally abusive.  He also 
reported having been molested sexually at several junctures 
in childhood.  The veteran indicated that his main assignment 
in the Navy was combat support; and, he worked in the 
Chaplain's office.  The veteran noted that the traumatic 
event occurred in San Diego.  While sleeping, he became aware 
of some noise next to the bed; he became aware of some 
sailors standing next to his bunk and overhead their 
discussion.  The veteran recalled one of the sailors leaning 
against his bunk and holding a gun to his head; there was a 
hushed discussion as "what to do with him if he wakes up."  
One suggestion was to "muffle his face with a pillow and 
blow his head off."  The veteran indicated that he continued 
to feign sleep, and the other sailors proceeded to discuss 
the robbery they had just committed.  They apparently were 
stowing large amount of cash and weapons in a nearby locker.  
The veteran stated that he waited in complete, abject fear 
for the men to go away; and, sometime later he got out of 
bed, got dressed, and went to the MP station to report the 
above incident.  After an investigation, it was discovered 
that a small group of sailors had committed felony theft, and 
armed robbery, and they were arrested.  The event caused 
intense fear in the veteran.  

The veteran indicated that he experienced recurrent and 
intrusive recollections of the event, although more so in the 
past and especially after Desert Storm.  He had also 
experienced repeated recurrent dreams of the event, as well 
as other events that are traumatic but unrelated to the 
trauma in question.  On one occasion, he had a flashback, 
namely when he was at Salem at the PTSD center, where a room 
was appointed in a fashion very similar to the barracks in 
which the assault occurred.  In addition to the psychological 
reactions, he reported physical reactivity such as sweating 
and indicated that he made an effort to avoid thoughts and 
conversations about the event; he also tried to avoid any 
activities or places that could arouse memories of what 
happened to him in the barracks.  He reported marginally 
diminished interest in numerous activities.  He felt a sense 
of detachment and estrangement from other persons.  The 
veteran described a sense of a foreshortened future.  He 
reported having outbursts of anger and irritability usually 
over small things, and had difficulty concentrating.  He also 
had problems with exaggerated startled response.  The veteran 
indicated that his symptoms had persisted since 1976, when 
his life was threatened in San Diego.  

The November 1998 examination resulted in the following the 
diagnostic impressions:  PTSD, chronic; major depressive 
disorder, moderate to severe; and obsessive compulsive 
disorder.  The examiner stated that psychological testing, 
review of the claims folder, and clinical interview support a 
diagnosis of service related, noncombat, PTSD.  

VA medical records, dated from December 1998 through February 
2000, show that the veteran received inpatient as well as 
outpatient treatment for several disabilities, including 
symptoms of his PTSD.  The records indicate that the veteran 
was admitted to an inpatient PTSD program in January 1999, 
with chronic and severe symptoms of PTSD, including 
nightmares related to his traumatic experience, intrusive 
thoughts, uncontrolled anger, avoidance of stimuli related to 
traumatic events, periods of dissociation, depression, 
anxiety, and severe emotional numbing.  He was discharged in 
February 1999, at which time it was noted that he would need 
extensive continued intensive outpatient treatment for his 
PTSD.  A general VA examination, conducted in May 1999, 
revealed a diagnosis of PTSD.  The veteran was readmitted to 
inpatient PTSD unit for evaluation in August 1999; it was 
noted that his PTSD was first diagnosed in 1994.  The veteran 
was again admitted to the inpatient PTSD unit in January 
2000, for intensive treatment of his PTSD.  

At his personal hearing in June 2000, the veteran testified 
that he would rather not go back over the stressor that 
occurred.  He did indicate that the incident occurred one 
night; and, the following morning, he went to the Master of 
Arms and told them what had occurred.  The veteran maintained 
that the Navy obviously felt that he was in serious danger, 
such that he was transferred out to Treasure Island within a 
day or so; he was transferred to the Transit Personnel Unit 
in a medical status awaiting a hearing with the Central 
Physical Evaluation Board.  The veteran's wife indicated that 
once he was transferred to Treasure Island and placed on 
"terminal leave," she allowed the veteran to stay with her.  
The veteran indicated that he was unable to recollect the 
names of any of the individuals involved in the incident he 
overheard.  

VA discharge summaries, dated from January 2000 through 
October 2000, show that the veteran received inpatient 
treatment for symptoms of PTSD.  A statement from a clinical 
psychologist at the Raleigh Vet Center reflects that the 
veteran had been diagnosed with PTSD.  VA outpatient 
treatment reports, dated from December 1999 through July 
2001, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
symptoms of PTSD.  

The veteran was afforded a VA compensation examination in 
September 2001, at which time he once again reported the 
incident in service which occurred one night, while he was 
sleeping, he overheard several sailors discussing a crime 
they had just committed, and one of them came up next to him 
and laid a gun down next to his head and talked about 
shooting him if he woke up.  He reported the incident the 
following day, and he gave a deposition; he was transferred 
to another base in witness protection.  The veteran indicated 
that he started having nightmares, and was constantly worried 
that they would find him and shoot him.  He was eventually 
discharged from the Navy.  

At his personal hearing before the undersigned VLJ in 
November 2004, the veteran reviewed the history regarding the 
traumatic event he experienced in service.  One night, while 
sleeping in his bunk, he awoke and overheard several sailors 
discussing a crime they had committed while putting things in 
a locker at the head of his bunk.  The veteran recalled the 
sailors discussing killing him if he woke up; he was 
literally scarred stiff; he was real fearful for his life.  
He remained in his bunk the rest of the night; the next 
morning, he reported the incident to the Master at Arms.  The 
veteran indicated that the Naval Investigative Services 
referred him to the JAG office; he then gave a deposition.  
He was subsequently transferred to Treasure Island because of 
the fear that he may be in danger.  The veteran's wife 
reported that she was only told at the time that he was being 
transferred to Treasure Island for security reasons, and the 
less she knew the safer she would be.  He was eventually 
discharged on terminal leave.  

Submitted at the hearing was a medical statement from the 
attending psychiatrist at the VA Medical Center in Durham, 
dated in September 2004.  The physician described the 
symptoms of the veteran's psychiatric disorder; he 
specifically reported that the veteran displayed strong 
physiological reactivity on exposure to both internal and 
external cues that symbolizes or resembles his trauma of 
being threatened at gunpoint.  He noted that the veteran's 
PTSD diagnosis had been confirmed through extensive 
psychometric testing and had been judged to be a result of 
his military service by the VA Medical Center.  The 
psychiatrist stated that in his 4 to 5 years of work with the 
veteran, his report of the in-service incident had been 
entirely consistent and vivid.  He further noted that, as his 
psychiatrist and psychotherapist, he had no doubt that the 
incident reported by the veteran actually happened, and that 
it was the traumatic stressor underlying his current PTSD.  
The psychiatrist noted the fact that the veteran was 
transferred just after the incident provides further support 
for the occurrence of the event.  

Legal Criteria.  Service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.  

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).  

Analysis.  The veteran has received numerous diagnoses of 
PTSD.  These diagnoses have been based on the veteran's 
account of an incident that occurred at night in the barracks 
when the veteran awoke and overheard other servicemen 
discussing a robbery they had committed.  The veteran has 
consistently reported the details of this incident and the 
fact that he reported the incident the following morning and 
was immediately transferred to Treasure Island for his 
personal safety.  Service department records confirm that the 
veteran was transferred to the Naval Support Activity on 
Treasure Island on April 23, 1976.  These records are 
consistent with the stressor reported by the veteran.  There 
is no documentary evidence that definitively establishes that 
the veteran awoke and overheard other servicemen discussing a 
crime they had committed and talking about killing him if he 
woke up, or that he reported the incident the next morning 
and, after giving a deposition, was transferred to Treasure 
Island because of the fear that he may be in danger.  
However, the official service records showing that he was 
transferred to Treasure Island in April 1976 tend to support 
his claim.  The Court has held that corroboration of every 
detail is not required.  Pentecost v. Principi, 16 Vet. App. 
124 (2002).

VA regulations cited above regarding a PTSD claim based on 
in-service personal assault, specifically provide that VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  The 
record clearly reflect that several mental health 
professionals have offered opinions that the veteran's 
account of the in-service personal assault did occur and did 
result in the veteran's current PTSD.  At his hearing in 
November 2004, the veteran presented a medical statement from 
his attending psychiatrist at the VA medical center in 
Durham, dated in September 2004, in which the physician 
stated that based on his 4 to 5 years of work with the 
veteran, his report of the in-service incident had been 
entirely consistent and vivid and that he had no doubt that 
the incident reported by the veteran actually happened, and 
that it was the traumatic stressor underlying his current 
PTSD.

In light of the veteran's personal testimony which the Board 
has been found to be credible and consistent with official 
service records, and the opinions of several mental health 
professionals who also concluded that the in-service 
traumatic incident described by the veteran did in fact 
occur, the Board finds that the evidence of record is at 
least in relative equipoise.  Accordingly, resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
PTSD was incurred in service.  38 U.S.C.A. § 5107.  In light 
of the foregoing, service connection for PTSD is warranted.  
38 C.F.R. §§ 3.303, 3.304.  


ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


